710 S.E.2d 20 (2011)
STATE
v.
Damien Lanel GABRIEL.
No. 499P10-1.
Supreme Court of North Carolina.
June 15, 2011.
Constance Widenhouse, Assistant Appellate Defender, for Gabriel, Damien Lanel.
Dean Bowman, Associate Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 19th of January 2011 by State of NC to Deem State's Response to Petition for Discretionary Review Timely Filed:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."